Citation Nr: 1000590	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a service-connected 
right knee disability.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to a 
service-connected right knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from March 1974 to March 
1977 and from March 1981 to June 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in October 
2008 and June 2009.  That development was completed, and the 
case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have a right 
hip disorder that manifested in service or within one year 
thereafter or that is causally or etiologically related to 
his military service or to a service-connected disorder.

3.  The Veteran has not been shown to currently have 
degenerative joint disease of the lumbar spine that 
manifested in service or within one year thereafter or that 
is causally or etiologically related to his military service 
or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in active service, 
may not be presumed to have been so incurred, and is not 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).

2.  Degenerative joint disease of the lumbar spine was not 
incurred in active service, may not be presumed to have been 
so incurred, and is not proximately due to, the result of, or 
aggravated by a service-connected disability. 38 U.S.C.A. §§ 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
decision in January 2004.  Nevertheless, the RO did send the 
Veteran letters in September 2003, March 2006, October 2008, 
and June 2009, which did inform him about the evidence 
necessary to substantiate his claims and the division of 
responsibilities in obtaining the evidence.  The Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the Veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claims were readjudicated 
in a June 2009 supplemental statement of the case (SSOC). 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating the claim and notifying claimant 
of such readjudication in the statement of the case).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the October 2008 letter stated that in order to 
establish service connection the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  The September 
2003 letter also indicated that establishing service 
connection on a secondary basis requires evidence of the 
claimed disability and a relationship between the claimed 
disorder and his service-connected disability.  Similarly, 
the October 2008 letter indicated that evidence must show 
that the Veteran currently has a physical or mental condition 
in addition to his service-connected disability as well as 
evidence that a service-connected disability either caused or 
aggravated the additional disability.   Additionally, the 
November 2005 statement of the case (SOC) and the January 
2006, February 2009, and June 2009 supplemental statements of 
the case (SSOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the September 2003 and October 
2008 letters indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claims 
and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.   The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2003 and October 2008 letters notified the Veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The October 2008 letter also requested hat he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the September 2003 and October 2008 
letters stated that it was the Veteran's responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006, October 2008, and June 2009 letters 
informed him that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letters also explained how disability ratings 
and effective dates were determined.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  His 
records from the Social Security Administration have also 
been associated with the claims file.  

In addition, the Veteran was afforded VA examinations in 
October 2003 and January 2009, and a June 2009 addendum to 
the latter examination report has been submitted.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As discussed below, the Board finds that the October 
2003, January 2009, and June 2009 VA medical opinions 
obtained in this case are more than adequate, as they are 
predicated on a full reading of the service treatment records 
as well as the private and VA medical records contained in 
the Veteran's claims file.  They consider all of the 
pertinent evidence of record, to include the statements of 
the appellant, and provide a complete rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met. 38 C.F.R. 
§ 3.159(c)(4). 

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.



Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.



I.  Right Hip Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a right hip 
disorder.  His service treatment records are negative for any 
complaints, treatment, or diagnosis of such a disorder.  In 
fact, his numerous examinations during service found his 
lower extremities and musculoskeletal system to be normal, 
and he denied having a medical history of swollen or painful 
joints; arthritis, rheumatism, or bursitis; and, a bone, 
joint, or other deformity.  Moreover, the medical evidence of 
record does not show that the Veteran sought treatment 
immediately following his separation from service or for many 
years thereafter.  Therefore, the Board finds that a right 
hip disorder did not manifest in service or for many years 
thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
right hip disorder, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In addition to the lack of evidence showing that a right hip 
disorder manifested during active duty service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis to the Veteran's military 
service.  As noted above, the record shows that there were no 
complaints, treatment, or diagnosis of such a disorder in 
service.  As such, there is no injury, disease, or event to 
which a current disorder could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease). 

Moreover, the October 2003 VA examiner stated that the 
Veteran's morbid obesity was a much more likely causative 
factor for the extension of arthritic changes into the hip 
and opined that it was less likely than not that the 
Veteran's development of arthritis in his right hip was 
directly related to an injury that occurred in service.  
Similarly, the January 2009 VA examiner stated that no 
service connection for the Veteran's right hip disorder could 
be found.  She indicated that his weight was the most 
probable reason for his hip pain and commented that it would 
be mere speculation to state that his degenerative joint 
disease of right hip was related to service and not to his 
severe body habitus strain.  

Indeed, the Veteran has not even alleged that his right hip 
disorder is directly related to service, as he has instead 
claimed that it is secondary to his service-connected right 
knee disability.  Therefore, the Board finds that a right hip 
disorder did not manifest during service or for many years 
thereafter and has not been shown to be causally or 
etiologically to an event, disease, or injury in service.

As to the Veteran's claim that his right hip disorder is 
related to his service-connected right knee disability, the 
Board also finds that the medical evidence of record does not 
support this contention.  Although the Veteran has a current 
diagnosis of a right hip disorder and is service-connected 
for traumatic arthritis of the right knee and instability of 
the right knee status post medial meniscectomy and anterior 
cruciate ligament repair, the medical evidence has not 
established a relationship between these disorders.  In this 
regard, the October 2003 VA examiner indicated that x-rays 
were pending that may have reveal degenerative joint disease 
of the hip, but commented that such a disorder would be more 
likely attributable to the Veteran's morbid obesity than his 
right knee injury.  

Moreover, in a June 2009 addendum, the January 2009 VA 
examiner commented that weight loss would be difficult for 
the Veteran due to his lack of exercise because of pain.  
However, she also stated that "the knee injury DID NOT cause 
his obesity." (emphasis in original).  She further opined 
that the mild degenerative changes in his hip were less 
likely as not related to his service-connected right knee 
disability and was more likely a result of his obesity.  The 
Board does observe that the examiner had noted at the 
beginning of her opinion that obesity was a direct result of 
the Veteran's service-connected right knee disability.  
However, given the other foregoing statements, it appears 
that she intended to state that the obesity was not a direct 
result of his right knee disorder.  

There is no medical evidence otherwise relating the Veteran's 
current right hip disorder to his service-connected right 
knee disability.  Thus, service connection is not warranted 
on a secondary basis.  Therefore, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for service connection for a right hip disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a right hip disorder is not warranted.


II.  Degenerative Joint Disease of the Lumbar Spine

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for 
degenerative joint disease of the lumbar spine.  The Board 
does observe that the Veteran reported having a medical 
history of recurrent back pain at the time of his February 
1977 separation examination.  In particular, it was noted 
that he indicated he had recurrent low back strains.  
However, a clinical evaluation at that time found his spine 
to be normal, and his service treatment records for his 
second period of service from March 1981 to June 1990 are 
negative for any complaints, treatment or diagnosis of a back 
disorder.  In fact, his January 1981 pre-enlistment 
examination did not reveal any clinical abnormalities of the 
spine, and he denied having a medical history of recurrent 
back pain.  It was specifically noted that he had had a mild 
back strain four years earlier, but that there had been no 
recurrence or treatment.  Similarly, examinations in March 
1981, November 1984, and January 1987 found his spine to be 
normal, and he once again denied having recurrent back pain.    

Moreover, the medical evidence of record does not show that 
the Veteran sought any treatment immediately following his 
separation from service or for many years thereafter.  The 
Board finds this gap in time significant, and, as noted 
above, it weighs against the existence of a link between 
current back disorder and his time in service. Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Thus, to the extent the Veteran may have had any 
symptomatology in service, such symptomatology would appear 
to have been acute and transitory and to have resolved prior 
to his separation. Therefore, the Board finds that 
degenerative joint disease of the lumbar spine did not 
manifest during service or for many years thereafter.

In addition to the lack of evidence showing that degenerative 
joint disease of the lumbar spine manifested during active 
duty service or within close proximity thereto, the medical 
evidence of record does not link any current diagnosis to the 
Veteran's military service.  In fact, the October 2003 VA 
examiner stated that the Veteran's degenerative changes of 
his lumbosacral spine would appear to be most likely related 
to his morbid obesity than any other known factor.  He also 
opined that it was not at least as likely as not directly 
related to an old injury.  In addition, the January 2009 VA 
examiner observed that the Veteran had complained of back 
pain in service that may still be a problem.  However, she 
commented that his weight was the largest contributing 
factor.  In this regard, she noted that he denied having any 
back pain in January 1987, that prior x-rays had been 
negative, and that he only had mild degenerative arthritis on 
an x-ray in 2002.  The examiner also observed that the 
Veteran worked for years after service in the air 
conditioning field, which required physical labor and some 
lifting.  As such, she stated that it would be mere 
speculation to say that his lumbar degenerative disc disease 
was related to service and to his severe body habitus strain.  

Indeed, the Veteran has not even alleged that his 
degenerative joint disease of the lumbar spine is directly 
related to service, as he has instead claimed that it is 
secondary to his service-connected right knee disability.  
Therefore, the Board finds that degenerative joint disease of 
the lumbar spine did not manifest during service or for many 
years thereafter and has not been shown to be causally or 
etiologically to an event, disease, or injury in service.

As to the Veteran's claim that his degenerative joint disease 
of the lumbar spine is related to his service-connected right 
knee disability, the Board also finds that the medical 
evidence of record does not support this contention.  
Although the Veteran has a current diagnosis of a back 
disorder and is service-connected for traumatic arthritis of 
the right knee and instability of the right knee status post 
medial meniscectomy and anterior cruciate ligament repair, 
the medical evidence has not established a relationship 
between these disorders.  In this regard, the October 2003 VA 
examiner stated that it was not at least as likely as not 
that the Veteran's degenerative joint disease of the 
lumbosacral spine was directly related to his arthritis of 
the right knee.  In addition, the January 2009 VA examiner 
indicated in her June 2009 addendum that that it was less 
likely as not that that the Veteran's degenerative disc 
disease resulted from his service-connected right knee 
arthritis.  Instead, it was more likely that that his back 
disorder was more likely related to his past history of 
heavy-lifting jobs after service and more recently his 
obesity.  As previously discussed, the latter examiner opined 
that the Veteran's obesity was not related to his service-
connected right knee disability.

There is no medical evidence otherwise relating the Veteran's 
current back disorder to his service-connected right knee 
disability.  Thus, service connection is not warranted on a 
secondary basis.  Therefore, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for service connection for degenerative joint disease of the 
lumbar spine.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for degenerative joint disease of the lumbar spine 
is not warranted.


ORDER

Service connection for a right hip disorder is denied.

Service connection for degenerative joint disease of the 
lumbar spine is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


